 

 

 

 

 

PARKER AND CARMODY, EI
ATTORNEYS ATLAW
850 THIRD AVENUE
14™ FLOOR
NEW YORK, N.Y. 10022

DANIEL S. PARKER TELEPHONED
MICHAEL CARMODY FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER DParker @ParkerandCarmody.com

 

April 14, 2020

By ECF S
Hon. George B. Daniels

 
 

 

 

United States District Judge “ :

Southern District of New York Geqree Daniels, U.S.D.J.
500 Pearl Street

New York, NY 10007 Dated: _ABR 4 4 998

Re: United States v. Goodman et al. (Javaris Jenkins)
20 Cr 57 (GBD)

Dear Judge Daniels:
I represent Javaris Jenkins in the above-captioned matter. I write requesting that the

Court grant me permission to expend CJA funds to retain Joshua Horowitz as an associate in this
case.

Mr. Horowitz has been appointed on approximately 15 cases in this District in the most
recent past. Attached is a copy of his resume.

The discovery in this case is massive, the charges quite serious, and Mr. Horowitz’s
services are needed to help me go through and analyze the discovery, research and draft any

appropriate motions, and assist, at trial in the event that this case gets tried.

Based on the foregoing, I respectfully request that the Court authorize me to expend CJA
funds at the associate rate of $90/hr to hire Mr. Horowitz.

Thank you for your attention to this matter.
Respectfully,
/s/

Daniel S. Parker

Cc: all parties by ECF

 
